Exhibit 10.1

SCIQUEST, INC.

CHANGE OF CONTROL SEVERANCE PLAN

SciQuest, Inc., a Delaware corporation (the “Company”), has established this
Change of Control Severance Plan, effective as of May 24, 2012 (the “Plan”) for
the benefit of certain key employees of the Company.

The purposes of the Plan are (i) to reinforce and encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without the distraction arising from the possibility of a change
of control of the Company, (ii) to enable and encourage the Company’s management
to focus their attention on obtaining the best possible deal for the Company’s
stockholders and to make an independent evaluation of all possible transactions,
without being influenced by their personal concerns regarding the possible
impact of various transactions on the security of their jobs and benefits, and
(iii) to provide severance benefits to any Participant (as defined below) who
incurs a termination of employment under the circumstances described herein
within a certain period following a Change of Control (as defined below).

1. Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:

“Accountants” shall mean the Company’s independent registered public accountants
serving immediately prior to the Change of Control; provided, however, that in
the event that the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Plan
Administrator shall appoint another nationally recognized public accounting firm
to make the calculations required hereunder (which accounting firm shall then be
referred to as the Accountants hereunder).

“Benefits Continuation Period” shall mean the earlier to occur of (i) the
expiration of a Participant’s eligibility for coverage under COBRA and (ii) the
expiration of the eighteen (18) month period immediately following the
Participant’s Date of Termination.

“Benefits Multiple” shall mean the Benefits Multiple specified in a
Participant’s Participation Agreement.

“Board” shall mean the Board of Directors of the Company.

“Cash Severance Payment” shall mean a lump sum cash payment in an amount equal
to the product of (x) the Participant’s Benefits Multiple, and (y) the sum of
(i) the Participant’s annual base salary as in effect immediately prior to the
Date of Termination or, if higher, as in effect immediately prior to the Change
of Control, plus (ii), if specified in the Participant’s Participation
Agreement, the Participant’s targeted annual bonus for the year in which such
Date of Termination occurs as in effect immediately prior to the Date of
Termination or, if higher, as in effect immediately prior to the Change of
Control.



--------------------------------------------------------------------------------

“Cause” shall mean (i) the Participant’s conviction of a felony (other than a
violation of traffic or motor vehicle laws), (ii) any act of personal dishonesty
taken by the Participant in connection with his or her responsibilities as an
employee which is intended to result in substantial personal enrichment of the
Participant and is reasonably likely to result in material harm to the Company,
(iii) a willful act by the Participant which constitutes misconduct and is
materially injurious to the Company, or (iv) continued willful violations by the
Participant of the Participant’s obligations to the Company.

“Change of Control” shall mean the occurrence of any of the following, in one or
a series of related transactions:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing forty percent (40%) or more of the total voting power
represented by the Company’s then outstanding voting securities;

(ii) any action or event occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors;

(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;

(iv) the consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets; or

(v) the occurrence of any other event that the Board in its sole discretion
determines constitutes a Change of Control.

“Change of Control Period” shall mean (i) in the context of a termination of
employment for Good Reason, the period beginning on the date of a Change of
Control and ending on the first anniversary of such Change of Control, and
(ii) in the context of any other termination of employment, the period beginning
on the date of a Change of Control and ending on the second anniversary of such
Change of Control.

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Common Stock” shall mean the common stock of the Company, par value $0.001 per
share.



--------------------------------------------------------------------------------

“Company” shall mean SciQuest, Inc., a Delaware corporation, and, except in
determining whether any Change of Control of the Company has occurred, shall
include any successor to its business and/or assets.

“Confidential Information” shall mean any trade secrets or confidential
information concerning the organization, business or finances of the Company
received by the Participant from or through his or her employment by the Company
(including but not limited to trade secrets or confidential information
respecting inventions, research, products, designs, methods, know-how, formulae,
techniques, systems, processes, software programs, works of authorship, customer
lists, projects, plans and proposals).

“Date of Termination” shall mean with respect to any purported Separation from
Service of a Participant (other than by reason of the Participant’s death),
(i) if the Participant’s Separation from Service is for Disability, the date
upon which a Notice of Termination is given, and (ii) if the Participant’s
Separation from Service is for any other reason, whether voluntarily or
involuntarily, the date that the Participant’s employment terminates, as
specified in the Notice of Termination (which shall be within sixty (60) days
from the date such Notice of Termination is given).

“Disability” means a physical or mental condition entitling the Participant to
benefits under the applicable long-term disability plan of the Company or any
its subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws.

“Eligible Executive” shall a key employee of the Company who is also within a
“select group of management or highly compensated employees” within the meaning
of ERISA §§201(2), 301(a)(3), 401(a)(1) and 4021(b)(6).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Good Reason” shall mean the occurrence of any of the following: (i) a material
reduction of the duties, authority or responsibilities of the Participant or the
supervisor to whom the Participant directly reports relative to such person’s
duties, authority or responsibilities in effect immediately prior to the Change
of Control; (ii) a material reduction by the Company of the Participant’s base
salary or bonus opportunity as in effect immediately prior to such reduction;
(iii) a material reduction by the Company in the kind or level of employee
benefits to which the Participant is entitled immediately prior to such
reduction with the result that the Executive’s overall benefits package is
materially reduced; (iv) a material change in the geographic location at which
the Participant must provide services (the relocation of the Participant to a
facility or a location more than twenty-five (25) miles from his or her current
facility shall be such a change, but any lesser change shall not); or (v) any
material breach of this Plan by the Company, including without limitation the
failure of the Company to obtain the assumption of this Agreement by a
successor.



--------------------------------------------------------------------------------

“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in the Plan relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant’s employment under the provision so indicated.

“Participant” shall mean an Eligible Executive who has been selected by the Plan
Administrator to join the Plan, and who has joined the Plan by executing and
timely submitting a Participation Agreement to the Plan Administrator.

“Participation Agreement” shall mean an agreement in substantially the form
attached hereto as Exhibit A (or such other form as the Plan Administrator may
specify) pursuant to which an Eligible Executive may become entitled as a
Participant in the Plan.

“Plan Administrator” shall mean the committee or other parties responsible for
administering the Plan, as described in Section 3(a) hereof.

“Proprietary Information Agreement” shall mean the Company’s form of Employee
Noncompetition, Nondisclosure and Developments Agreement in the form in effect
immediately prior to a Change of Control.

“Release Agreement” shall mean the Company’s standard waiver and release of
claims as in effect as of the Date of Termination or as otherwise approved by
the Plan Administrator in its sole discretion.

“Separation from Service” shall mean a “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h).

“Severance Benefits” shall have the meaning assigned to it in Section 4.1.

2. Effective Date and Term of Plan. The Plan shall be effective as of May 24,
2012 and shall continue in effect through May 24, 2015; provided, however, that
if a Change of Control occurs during the term of the Plan, the term of the Plan
shall continue in effect for a period of not less than twenty-four (24) months
beyond the month in which such Change of Control occurred.



--------------------------------------------------------------------------------

3. Administration and Participation.

3.1 Administration. The Compensation Committee of the Board of Directors of the
Company will serve as the Plan Administrator. The Plan Administrator shall
administer the Plan and may interpret the Plan, prescribe, amend and rescind
rules and regulations under the Plan and make all other determinations necessary
or advisable for the administration of the Plan, subject to all of the
provisions of the Plan. The Plan Administrator may delegate any of its duties
hereunder to such person or persons from time to time as it may designate. The
Plan Administrator is empowered, to engage accountants, legal counsel and such
other personnel as it deems necessary or advisable to assist it in the
performance of its duties under the Plan. The functions of any such persons
engaged by the Plan Administrator shall be limited to the specified services and
duties for which they are engaged, and such persons shall have no other duties,
obligations or responsibilities under the Plan. Such persons shall exercise no
discretionary authority or discretionary control respecting the management of
the Plan. All reasonable expenses thereof shall be borne by the Company.
Following the occurrence of a Change in Control, the Company may not remove from
office the individual or individuals who served as Plan Administrator
immediately prior to the Change in Control; provided, however, if any such
individual ceases to be affiliated with the Company, the Company may appoint
another individual or individuals as Plan Administrator so long as the
substitute Plan Administrator consists solely of an individual or individuals
who (i) were officers of the Company immediately prior to the Change in Control,
(ii) were directors of the Company immediately prior to the Change in Control
and are not affiliated with the acquiring entity in the Change in Control or
(c) were selected or approved by an officer or director described in clause
(i) or (ii).

3.2 Participation. The Plan Administrator may, from time to time, determine
those Eligible Executives of the Company who are generally eligible to join the
Plan and, upon making such a determination, will provide to any such Eligible
Executive a Participation Agreement in substantially the form attached hereto as
Exhibit A (or such other form as the Plan Administrator may specify) pursuant to
which such Eligible Executive shall become a Participant in the Plan; provided,
however, that no Eligible Executive will commence participation in the Plan
prior to his or her execution and submission of such Participation Agreement.

4. Benefits Provided.

4.1 Termination After Change of Control. If a Participant’s incurs a Separation
from Service with the Company during a Change of Control Period (a) by the
Company other than for Cause or Disability or death, or (b) by the Participant
for Good Reason, the Company shall pay the Participant the amounts, and provide
the Participant with the benefits, described in this Section 4.1 (collectively,
the “Severance Benefits”).

(a) Cash Severance Payment. In lieu of any further salary payments to the
Participant for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Participant (other than accrued
vacation and similar benefits otherwise payable upon termination of employment
pursuant to Company policies and programs), the Company shall pay to the
Participant the Cash Severance Payment. The Cash Severance Payment shall be
subject to standard payroll tax deductions.

(b) Unpaid Salary. The Company shall pay to the Participant any earned but
unpaid portion of the Participant’s base salary as of the Date of Termination at
the rate in effect at the time Notice of Termination is given, plus all other
amounts to which the Participant is entitled under any compensation plan or
practice of the Company at the time such payments are due.



--------------------------------------------------------------------------------

(c) Benefits. Subject to Section 11.6(b) hereof, if, as a result of the
Participant’s termination of employment, the Participant and/or his or her
dependents becomes entitled to, and timely elects to continue, health care
and/or dental coverage under COBRA, the Company shall provide the Participant
and his or her dependents with Company-paid group health and dental insurance
continuation coverage under COBRA during the Benefits Continuation Period.

(d) Indemnification. In any situation where under applicable law the Company has
the power to indemnify (or advance expenses to) the Participant in respect of
any judgments, fines, settlements, loss, cost or expense (including attorneys’
fees) of any nature related to or arising out of the Participant’s activities as
an agent, employee, officer or director of the Company or in any other capacity
on behalf of or at the request of the Company, the Company shall promptly on
written request, indemnify (and advance expenses to) the Participant to the
fullest extent permitted by applicable law. Such agreement by the Company shall
not be deemed to impair any other obligation of the Company respecting the
Participant’s indemnification otherwise arising out of this or any other
agreement or promise of the Company or under any statute.

(e) Liability Insurance. For the six (6) year period immediately following the
Date of Termination, the Company shall furnish each Participant who was a
director and/or officer of the Company at any time prior to the Date of
Termination with directors’ and/or officers’ liability insurance, as applicable,
insuring the Participant against insurable events which occur or have occurred
while the Participant was a director or officer of the Company, such insurance
to have policy limits aggregating not less than the amount in effect immediately
prior to the Change of Control, and otherwise to be in substantially the same
form and to contain substantially the same terms, conditions and exceptions as
the liability insurance policies provided for officers and directors of the
Company in force from time to time, provided, however, that if the aggregate
annual premiums for such insurance at any time during such period exceed one
hundred and fifty percent (150%) of the per annum rate of premium currently paid
by the Company for such insurance, then the Company shall provide the maximum
coverage that will then be available at an annual premium equal to one hundred
and fifty percent (150%) of such rate.

4.2 Equity Acceleration. Each Participant’s outstanding and unvested stock
options will accelerate and become fully vested, and the restrictions applicable
to his or her outstanding restricted stock award(s) will lapse and become fully
vested if a Participant’s employment is terminated during a Change of Control
Period (a) by the Company other than for Cause or Disability or (b) by the
Participant for Good Reason; provided, however, that each Participant’s
outstanding and unvested stock options will accelerate and become fully vested,
and the restrictions applicable to his or her outstanding restricted stock
award(s) will lapse and become fully vested upon the consummation of a Change of
Control if the agreements effectuating the Change of Control do not provide for
the assumption or substitution of such stock options and/or restricted stock
awards. This Section 4.2 shall be the sole obligation of the Company to
accelerate vesting of any stock options or restricted stock awards of each
Participant and shall supersede the acceleration provisions contained in
Section 11.5 of the SciQuest, Inc. 2004 Stock Incentive Plan.



--------------------------------------------------------------------------------

4.3 Determination and Payment of Benefits.

(a) All calculations required to be made under Sections 4.1 and 4.2 hereof and
the assumptions to be utilized in arriving at such calculations shall be made by
the Accountants. The Accountants shall provide the Participant and the Company
with detailed supporting calculations with respect to such calculations at least
fifteen (15) business days prior to the date of the Change of Control (or as
soon as practicable in the event that the Accountants have less than fifteen
(15) business days advance notice of the potential occurrence of the Change of
Control) with respect to the impact of any payment which will be made to the
Participant before, at or immediately after the Change of Control and from time
to time thereafter to the extent that the Participant may become entitled to
receive any additional payments or benefits which would affect the amount of any
“excess parachute payments” within the meaning of Section 280G(b)(1) of the Code
payable to the Participant in order that the Participant may determine whether
it is in the best interest of the Participant to waive the receipt of any or all
amounts which may constitute “excess parachute payments.” Any calculation by the
Accountants shall be binding upon the Company and the Participant. All fees and
expenses of the Accountants under this Section 4.2 shall be borne solely by the
Company.

(b) Notwithstanding any other provision of this Plan, in the event that any
payment or benefit received or to be received by the Participant, including any
payment or benefit received in connection with a termination of the
Participant’s employment, whether pursuant to the terms of this Plan or any
other plan, arrangement or agreement, (all such payments and benefits, including
the payments and benefits under Section 4 hereof, being hereinafter referred to
as the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the
payments under this Plan shall be reduced in the order specified below, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Participant would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments). The payments
and benefits under this Plan shall be reduced in the following order:
(A) reduction of any cash severance payments otherwise payable to the
Participant that are exempt from Section 409A of the Code; (B) reduction of any
other cash payments or benefits otherwise payable to the Participant that are
exempt from Section 409A of the Code, but excluding any payments attributable to
any acceleration of vesting or payments with respect to any equity award that
are exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to the Participant on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.



--------------------------------------------------------------------------------

(c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of the
Accountants, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of the Accountants,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Accountants in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.

(d) Subject to Section 11.6(b) hereof, the cash payments provided in
Sections 4.1(a) and (b) hereof shall be made by the fifth (5th) day following
the receipt by the Participant of the Accountants’ calculation, but in no event
later than March 15 of the calendar year following the calendar year in which
the Participant’s employment is terminated. As a result of uncertainty in the
application of Section 280G and Section 4999 of the Code at the time of the
initial calculation by the Accountants hereunder, it is possible that the Cash
Severance Payment made by the Company will have been less than the Company
should have paid pursuant to Section 4.1(a) hereof, as the case may be (the
amount of any such deficiency, the “Underpayment”) or more than the Company
should have paid pursuant to Section 4.1(a) hereof, as the case may be (the
amount of any such overage, the “Overpayment”). In the event of an Underpayment,
the Company shall pay the Participant the amount of such Underpayment (together
with interest at 120% of the rate provided in Section 1274(b)(2)(B) of the Code)
not later than five (5) business days after the amount of such Underpayment is
subsequently determined, provided, however, such Underpayment shall not be paid
later than the end of the calendar year following the calendar year in which the
Participant remitted the related taxes. In the event of an Overpayment, the
amount of such Overpayment shall constitute a loan by the Company to the
Participant, payable not later than five (5) business days after the amount of
such Overpayment is subsequently determined (together with interest at 120% of
the rate provided in Section 1274(b)(2)(B) of the Code).

(e) At the time that any payments are made under the Plan, the Company shall
provide the Participant with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from its counsel, the Accountants or other advisors or consultants (and
any such opinions or advice which are in writing shall be attached to the
statement).



--------------------------------------------------------------------------------

4.4 Release Agreement. All Severance Benefits provided under the Plan are in
consideration of a Participant’s execution of a Release Agreement. If a
Participant does not properly execute such a Release Agreement within forty-five
(45) days from his or her Date of Termination or revokes his or her Release
Agreement after submitting it, the Participant will not be entitled to any
Severance Benefits otherwise available under the Plan.

5. Termination Procedures. Any purported termination of a Participant’s
employment following a Change of Control (other than by reason of death) shall
be communicated by written Notice of Termination from one party to the other
party in accordance with Section 8 hereof. Further, no termination for Cause
shall be effective without (a) reasonable notice to the Participant setting
forth the reasons for the Company’s intention to terminate which specifies the
particulars thereof in detail, and (b) in the case of clauses (ii), (iii) or
(iv) of the definition of Cause above, an opportunity for the Participant to
cure such Cause within thirty (30) days after receipt of such notice.

6. No Mitigation. The Company agrees that the Participant is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Participant by the Company pursuant to Section 4 hereof in order for a
Participant to be eligible to receive the payments and other benefits described
herein. Further, the amount of any payment or benefit provided for in the Plan
shall not be reduced by any compensation earned by the Participant as the result
of employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Participant to the Company, or otherwise.

7. Successors; Binding Agreement.

7.1 Assumption by Successor. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume the Plan and all obligations of the Company hereunder in the same manner
and to the same extent that the Company would be so obligated if no such
succession had taken place.

7.2 Binding Agreement.

(a) This Plan shall inure to the benefit of and shall be binding upon the
Company, its successors and assigns, but without the prior written consent of
the Participants the Plan may not be assigned other than in connection with the
merger or sale of any part of the business and/or assets of the Company or
similar transaction in which the successor or assignee assumes (whether by
operation of law or express assumption) all obligations of the Company
hereunder.

(b) This Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees or other beneficiaries. If a
Participant shall die while any amount would still be payable to such
Participant hereunder (other than amounts which, by their terms, terminate upon
the death of the Participant) if such Participant had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of the Plan to the executors, personal representatives or
administrators of such Participant’s estate.



--------------------------------------------------------------------------------

8. Notices. For the purpose of the Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed, if to a Participant, to the
address on file with the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

SciQuest, Inc.

6501 Weston Parkway

Cary, NC 27513

Attention: Compensation Committee

9. Claims Procedures; Expenses.

9.1 Dispute Resolution. The Participant’s assertion of a right to benefits
under, in connection with, or in any way related to the Plan constitutes
Participant’s agreement to resolve covered disputes against any person or entity
pursuant to this Section 9.

9.2 Claim for Benefits. A Participant may file with the Plan Administrator a
written claim for benefits under the Plan. The Plan Administrator shall, within
a reasonable time not to exceed thirty (30) days, unless special circumstances
require an extension of time of not more than an additional thirty (30) days (in
which event a Participant will be notified of the delay during the first thirty
(30) day period), provide adequate notice in writing to any Participant whose
claim for benefits shall have been denied, setting forth the following in a
manner calculated to be understood by the Participant: (i) the specific reason
or reasons for the denial; (ii) specific reference to the provision or
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information required to perfect the claim, and an
explanation of why such material or information is necessary; and
(iv) information as to the steps to be taken in order that the denial of the
claim may be reviewed, including a statement of the Participant’s right to bring
an action under Section 502(a) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) following an adverse determination of the claim.

9.3 Review of Claims. If a Participant’s claim has been denied and the
Participant wishes to submit a request for a review of such claim, the
Participant must follow the claims review procedure below:

(a) Upon the denial of a claim for benefits, a Participant may file a request
for review of the claim, in writing, with the Plan Administrator or any person
or persons to whom the Plan Administrator has delegated its duties hereunder,
including a claims processor;

(b) The Participant must file the claim for review not later than 30 days after
the Participant has received written notification of the denial of the claim;

(c) The Participant has the right to review and obtain copies of all relevant
documents relating to the denial of the claim and to submit any issues and
comments, in writing, to the Plan Administrator;



--------------------------------------------------------------------------------

(d) If the claim is denied, the Plan Administrator must provide the Participant
with written notice of this denial within 30 days after the Plan Administrator’s
receipt of the Participant’s written claim for review. There may be times when
this 30-day period may be extended. This extension may only be made, however,
when there are special circumstances that are communicated to the Participant in
writing within the 30-day period. If there is an extension, a decision will be
made as soon as possible, but not later than 90 days after receipt by the Plan
Administrator of the claim for review; and

(e) The Plan Administrator’s decision on the claim for review will be
communicated to the Participant in writing, and if the claim for review is
denied in whole or part, the decision will include: (i) the specific reason or
reasons for the denial; (ii) specific reference to the provision or provisions
of the Plan on which the denial is based; (iii) a statement that the Participant
may receive, upon request and free of charge, reasonable access to and copies
of, all documents, records and other information relevant to the claim; and
(iv) a statement of the Participant’s right to bring an action under
Section 502(a) of ERISA.

9.4 Expenses, Legal Fees. The Company shall pay to the Participant all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Participant with respect to any dispute or controversy arising
under or in connection with the Plan (including, without limitation, all such
fees and expenses, if any, incurred in contesting or disputing any termination
of the Participant’s employment or in seeking to obtain or enforce any right or
benefit provided by the Plan, or in connection with any tax audit or proceeding
to the extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided hereunder) if the Participant prevails on any
material issue which is in dispute with respect to such dispute or controversy.
The Company shall make such payments no later than the last day of the
Participant’s taxable year immediately following the taxable year in which the
expenses are incurred.

10. Confidentiality; Non-Solicitation.

10.1 Confidentiality. With respect to each Participant, during the Participant’s
Benefits Continuation Period, the Participant shall not directly or indirectly
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information.
Upon termination of a Participant’s employment with the Company, all
Confidential Information in the Participant’s possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
the Participant or furnished to any third party, in any form except as provided
herein; provided, however, that the Participant shall not be obligated to treat
as confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to the Participant,
(ii) becomes publicly known or available thereafter other than by any means in
violation of the Plan or any other duty owed to the Company by any person or
entity, or (iii) is lawfully disclosed to the Participant by a third party. In
addition, each Participant shall be subject to the Company’s policies regarding
proprietary information and inventions, as set forth in the Proprietary
Information Agreement.



--------------------------------------------------------------------------------

10.2 Non-Solicitation. In addition to each Participant’s obligations under the
Proprietary Information Agreement, during a Participant’s Benefits Continuation
Period, the Participant shall not, either on the Participant’s own account or
jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or stockholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company any of its officers or employees or offer employment to any
person who is an officer or employee of the Company; provided, however, that a
general advertisement to which an employee of the Company responds shall in no
event be deemed to result in a breach of this Section 10.2.

10.3 Breach; Violation. In the event that a Participant breaches or violates any
provision of Section 10.1 or 10.2 hereof, the Participant shall thereupon
forfeit any right and interest of the Participant to receive payments or
benefits hereunder, and the Company shall thereupon have no further obligation
to provide such payments or benefits to the Participant hereunder.

10.4 Survival of Provisions. The provisions of this Section 10 shall survive the
termination or expiration of the applicable Participant’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

11. Miscellaneous.

11.1 No Waiver. No waiver by the Company or any Participant, as the case may be,
at any time of any breach by the other party of, or of any lack of compliance
with, any condition or provision of the Plan to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. All other plans, policies and
arrangements of the Company in which the Participant participates during the
term of the Plan shall be interpreted so as to avoid the duplication of benefits
paid hereunder.

11.2 No Right to Employment. Nothing contained in the Plan or any documents
relating to the Plan shall (i) confer upon any Participant any right to continue
as a Participant or in the employ of the Company or a subsidiary,
(ii) constitute any contract or agreement of employment, or (iii) interfere in
any way with the at-will nature of the Participant’s employment with the
Company.

11.3 Termination and Amendment of Plan. The Company shall have the right to
amend (and to amend or cancel any amendments), or, subject to Section 2 hereof,
terminate the Plan at any time by resolution of the Board; provided, however,
that after a Change of Control, the Company may not terminate the Plan and no
amendment to the Plan shall be made that removes any Participant from
participation in the Plan or that adversely affects a Participant’s interests
without the express written consent of the Participant(s) so affected. Subject
to Section 10.3 hereof, notwithstanding anything contained herein to the
contrary, all obligations accrued by Participants prior to any termination of
the Plan must be satisfied in full in accordance with the terms hereof.



--------------------------------------------------------------------------------

11.4 Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under the Plan to a Participant who is unable
to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.

11.5 Tax Withholding. The Company shall withhold from any payments made to a
Participant under this Plan all federal, state and local income, employment and
other taxes that the Company reasonably determines to be required to be withheld
by the Company in connection with such payments, in amounts and in a manner to
be determined in the sole discretion of the Company. Except to the extent
specifically provided within this Plan or any separate written agreement between
a Participant and the Company, a Participant shall be solely responsible for the
satisfaction of any taxes with respect to the benefits payable to the
Participant under this Plan (including, but not limited to, employment taxes
imposed on employees and additional taxes on nonqualified deferred
compensation).

11.6 Code Section 409A.

(a) Generally. Although the Company intends and expects that the Plan and its
payments and benefits will not give rise to taxes imposed under Section 409A of
the Code, neither the Company, nor its employees, directors, or agents shall
have any obligation to mitigate or to hold any Participant harmless from any or
all of such taxes.

(b) Section 409A Six-Month Delayed Payment Rule. If any payments or benefits
that become payable under this Plan on account of the Participant’s termination
of employment constitute a deferral of compensation under Code Section 409A,
such payments or benefits will be provided when the Participant incurs a
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h) or successor provision (“Separation from Service”). If, at the time
of the Participant’s Separation from Service, the Participant is a “specified
employee” (within the meaning of Section 409A of the Code and Treasury
Regulation Section 1.409A-1(i) or successor provision), the Company will not pay
or provide any “Specified Benefits” (as defined herein) during the six-month
period beginning with the date of the Participant’s Separation from Service (the
“409A Suspension Period”). In the event of a Participant’s death, however, the
Specified Benefits shall be paid to the Participant’s Beneficiary without regard
to the 409A Suspension Period. For purposes of this Plan, “Specified Benefits”
are any payments or benefits that would be subject to Section 409A additional
taxes if the Company were to pay them, pursuant to this Plan, on account of the
Participant’s “separation from service.” Within 14 calendar days after the end
of the 409A Suspension Period, the Participant shall be paid a lump-sum payment
in cash equal to any Specified Benefits delayed during the 409A Suspension
Period.



--------------------------------------------------------------------------------

(c) Separation of Payments. Any right to a series of installment payments under
this Agreement shall, for purposes of Section 409A of the Code, be treated as a
right to a series of separate payments.

(d) Intent and Interpretation. It is intended that all payments under this Plan
shall fall within exceptions under the regulations issued under Code §409A so
that they will not be deferred compensation and be subject to Code §409A, and
the Plan shall be interpreted accordingly. However, if any payment is determined
to be deferred compensation subject to Code §409A, it is intended that this Plan
comply with Code §409A with respect to such payment.

11.7 Governing Law. This Plan shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of Delaware, to
the extent not preempted by federal law, which shall otherwise control.

11.8 Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect. If the Plan shall for any
reason be or become unenforceable by either party, the Plan shall thereupon
terminate and become unenforceable by the other party as well.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Notice of Eligibility/Participation Agreement

Dear [Eligible Executive]:

This letter relates to the SciQuest, Inc. Change of Control Severance Plan (the
“Plan”).

Through this letter, you are being offered the opportunity to become a
participant in the Plan and thereby to be eligible to receive the benefits
provided for in the Plan. A copy of the Plan is attached to this letter. You
should read it carefully and become comfortable with its terms and conditions,
and those set forth below. In order to commence participation in the Plan, you
must execute this letter and return it to the Company. By executing this letter,
you will be establishing a “Participation Agreement” within the meaning of the
Plan, and you will thereby be acknowledging and agreeing to the following
provisions:

 

  •  

that you have received and reviewed a copy of the Plan;

 

  •  

that your participation in the Plan requires that you agree irrevocably and
voluntarily to the terms of the Plan and the terms set forth below; and

 

  •  

that you have had the opportunity to carefully evaluate this opportunity, and
desire to participate in the Plan according to the terms and conditions set
forth herein.

Subject only to your signing and returning this Participation Agreement to the
Company, you shall be a “Participant” in the Plan. Your participation in the
Plan will be effective upon your signing and returning this Participation
Agreement to the Company. Capitalized terms used in this Participation Agreement
but not otherwise defined will have the meaning set forth in the Plan.

Your Benefits Multiple for purposes of determining your Cash Severance Payment
shall be             . Your Cash Severance Payment shall be a lump sum cash
payment in an amount equal to the product of (x) your Benefits Multiple, and
[(y) the sum of (i)] your annual base salary as in effect immediately prior to
the Date of Termination or, if higher, as in effect immediately prior to the
Change of Control, [plus (ii) your targeted annual bonus for the year in which
such Date of Termination occurs as in effect immediately prior to the Date of
Termination or, if higher, as in effect immediately prior to the Change of
Control].

You understand and acknowledge that you are ultimately liable and responsible
for all taxes owed in connection with any benefits you may receive under the
Plan, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with these benefits. The
Company makes no representation or undertaking regarding the treatment of any
tax withholding in connection with your benefits under the Plan. While the
Company intends to operate the Plan in a manner that avoids the limitations
imposed by Section 409A of the Internal Revenue Code, the Company makes no
representation that the Plan will, in fact, avoid these limitations or will
comply with Section 409A to the extent it becomes applicable. The Company makes
no undertaking to prevent Section 409A from applying to this Plan or any
Severance Benefits made under it or to mitigate the effects of such provision on
any payments made pursuant to this Plan. You are encouraged to consult a tax
adviser regarding the potential tax and other implications of participation in
the Plan in light of your own personal circumstances.



--------------------------------------------------------------------------------

By your execution hereof, you recognize and agree that your execution of this
Participation Agreement results in your enrollment and participation in the Plan
and that you agree to be bound by the terms and conditions of the Plan and this
Participation Agreement.

DATED             .

 

SCIQUEST, INC. By:  

 

[NAME][TITLE]

ACCEPTED AND AGREED TO AS OF             , 2012.

 

 

[NAME]